              Case 3:19-cv-01462-SI      Document 19       Filed 10/27/20      Page 1 of 2




Laurie B. Mapes, OSB #841670
lauriemapes2002@yahoo.com
Attorney at Law
PO Box 1241
Scappoose OR 97056
Voice: (503) 543-2900
Fax: (503) 543-3676

    Attorney for Plaintiff




                               IN THE UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF OREGON


MIRANDA W.,1                                                   Case No. 3:19-cv-01642-SI

                  Plaintiff,

         v.

COMMISSIONER, SOCIAL                                           ORDER
SECURITY ADMINISTRATION,

                  Defendant.

__________________________________________

         Based on the stipulation of the parties and Plaintiff’s application, it is ORDERED that

attorney fees in the amount of $10,294.41 are awarded to Plaintiff under the Equal Access to

Justice Act, 28 U.S.C. § 2412, and 28 U.S.C. § 1920. The parties agree that Plaintiff has

assigned the EAJA attorney fees to Plaintiff’s attorney. The attorney fees shall be paid to

Plaintiff’s attorney, subject to verification that Plaintiff does not have a debt which qualifies for

offset against the EAJA fees under the Treasury Offset Program, as discussed in Astrue v.


1
 In the interest of privacy, this order uses only the first name and the initial of the last name of
the nongovernmental party in this case.
ORDER - 1
          Case 3:19-cv-01462-SI        Document 19       Filed 10/27/20      Page 2 of 2




Ratliff, 560 U.S. 586 (2010). If Plaintiff has no such debt, then the check shall be made payable

to Plaintiff’s attorney, Laurie B. Mapes. If Plaintiff has such a debt, then the check for any

remaining funds after offset of the debt shall be made payable to Plaintiff. The check, regardless

of the named payee, shall be mailed to Plaintiff’s attorney, Laurie B. Mapes, at P.O. Box 1241,

Scappoose, Oregon, 97056.



       DATED this _______
                   27th           October
                          day of _______________, 2020.



                                                      __________________________________
                                                       /s/ Michael H. Simon
                                                      Michael H. Simon
                                                      United States District Judge

SUBMITTED BY:

s/ Laurie B. Mapes
Laurie B. Mapes
OSB # 841670
(503) 543-2900
Attorney for Plaintiff




ORDER - 2
